60657: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60657


Short Caption:LYTLE VS. ROSEMERE ESTATES PROPERTY OWNERS ASSOC. C/W 61308Classification:Civil Appeal - General - Other


Consolidated:60657*, 61308Related Case(s):54886, 61308, 63942, 65294, 65721, 66558


Lower Court Case(s):Clark Co. - Eighth Judicial District - A631355Case Status:Briefing Reinstated


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:04/19/2012 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Allen LytleBeau Sterling
							(Sterling Law, LLC)
						


AppellantLytle TrustBeau Sterling
							(Sterling Law, LLC)
						


AppellantTrudi Lee LytleBeau Sterling
							(Sterling Law, LLC)
						


RespondentRosemere Estates Property Owners AssociationSean L. Anderson
							(Leach Johnson Song & Gruchow)
						Ryan W. Reed
							(Leach Johnson Song & Gruchow)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/05/2014OverdueReply Brief



13-39241: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/12/2012Filing FeeFiling fee due for Appeal.


04/12/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-11750




04/12/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-11752




04/12/2012Filing FeeE-Payment $250.00 from Beau Sterling


04/12/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (Docketing Statement mailed to appellant counsel).12-11797




04/19/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Persi J. Mishel.12-12578




05/14/2012Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.12-15265




05/14/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled.12-15345




06/26/2012Order/ProceduralFiled Order.  To date, appellants have failed to comply with this court's notice.  Appellants shall, within ten days from the date of this order, file the docketing statement.12-20038




09/10/2012Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Settlement Conference Date: no date given.12-28507




12/20/2012Settlement Order/ProceduralFiled Order Consolidating Appeals, Removing Appeals from Settlement Program, Reinstating Briefing and Conditionally Imposing Sanctions.  Appellants: Transcript request form due 15 days.  Opening brief due 90 days.  Appellants failed to file the docketing statement for each of these appeals when originally due.  This court issued notices and an order directing appellants to file the docketing statements.  Appellants have failed to comply with those notices and order.  We conclude that appellants' failure to file the docketing statements in compliance with the court's procedural rules, the notices issued in this matter, and this court's order warrants the conditional imposition of sanctions.  Appellants:  $500 due to the Supreme Court Law Library and provide proof of payment within 15 days.  Sanctions will be vacated if appellants file the docketing statement or motion for extension of time within 10 days.  Counsel cautioned.  Nos. 60657/61308.12-40340




01/11/2013MotionFiled Motion For Extension Of Time To File Docketing Statement and Transcript Requst, as Directed by Court Order, And for Temporary Stay of Appeal Pending Written Disposition of Post-Judgment Motions.13-01279




01/31/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. Nos. 60657/61308.13-03247




02/26/2013Filing FeeE-Payment $250.00 from Beau Sterling.  NOTE:  Filing fee was previously paid on 4/12/12.  This payment was refunded on 3/26/13.


03/08/2013Transcript RequestFiled Certificate of No Transcript Request.13-07136




03/15/2013MotionFiled Motion For Extension Of Time To File Docketing Statement and Withdrawal of Request for Stay of Proceedings. Nos. 60657/61308.13-07863




03/15/2013Docketing StatementReceived Docketing Statement Civil Appeals. Nos. 60657/61308. (FILED PER ORDER OF 4/17/13).


03/21/2013MotionFiled Motion for Extension of Time - Opening Brief (First).13-08438




03/21/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due: April 19, 2013.13-08458




04/17/2013Order/ProceduralFiled Order Granting Motion for Extension of Time and Directing Counsel to Pay Overdue Sanctions. We direct the clerk to file the docketing statement provisionally received in this court on March 15, 2013. Appellant's counsel shall have 11 days from the date of this order to personally pay the overdue $500 sanction and provide proof of payment to this court. Appellants have notified this court that they wish to withdraw their motion to stay these consolidated appeals, and we therefore take no action on the stay motion. Nos. 60657/61308.13-11369




04/17/2013Docketing StatementFiled Docketing Statement. Nos. 60657/61308.13-11370




04/22/2013MotionFiled Motion For Extension Of Time To File Opening Brief and Appendix (Second).   Nos. 60657/61308.13-11678




04/26/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Opening brief and appendix due: May 20, 2013. Nos. 60657/6130813-12243




04/30/2013Notice/IncomingFiled Proof of Payment Sanction -Notice of Compliance with Order (Re April 17, 2013 Order). Nos. 60657/61308.13-12563




04/30/2013MotionFiled Motion for Reconsideration of Order Regarding Sanctions. Nos. 60657/61308.13-12661




05/21/2013MotionFiled Motion For Temporary Stay of Briefing Schedule or, in the Alternative, For Extension of Time to File Combined Opening Brief in Consolidated Appeals.  Nos. 60657/61308.13-14932




05/30/2013MotionFiled Opposition to Appellant's Motion for Temporary Stay of Briefing Schedule or, In the Alternative, For Extension of Time to File Combined Opening Brief in Consolidated Appeals and Countermotion to Dismiss the Appeal. Nos. 60657/61308.13-16017




06/06/2013MotionFiled Opposition to Motion to Dismiss and Reply in Support of Motion for Stay.13-16643




06/17/2013MotionFiled Motion for Extension of Time to File Reply Brief in Support of Motion to Dismiss Appeal. Nos. 60657/6130813-17714




06/18/2013MotionReceived Reply in Support of Rosemere Estates Property Owners' Association's Motion to Dismiss the Appeal. Nos. 60657/61308. (FILED PER ORDER OF 7/24/13).


06/27/2013MotionReceived Appellants' Response to Respondent's Motion for Leave to File Late Reply in Support of its Motion to Dismiss Appellants' Appeals and Appellants' Renewed Request for Temporary Stay of Proceedings or Limited Remand. Nos. 60657/61308. (FILED PER ORDER OF 7/24/13).


07/16/2013Notice/IncomingFiled Supplemental Status Report Regarding District Court Proceedings.13-20769




07/18/2013Order/ProceduralFiled Order Denying Motion for Reconsideration. The sanction stands, and as counsel has paid it and submitted proof of payment, no further action will be taken on the sanctions matter. Fn1[We defer ruling on all other pending requests for relief.] Nos. 60657/61308.13-21139




07/22/2013MotionFiled Respondent's Objection to Appellant's Supplemental Status Report Regarding District Court Proceedings.13-21443




07/24/2013Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent shall have 11 days from the date that appellants' response is served to file and serve any reply. Briefing is suspended. Fn2[In light of this order, we deny as moot appellants' motion for a temporary stay or extension of time to file their opening brief. ] Fn3[We deny respondent's countermotion to dismiss the appeal based on appellants' failure to file the opening brief.  We grant respondent's motion for an extension of time to file a reply and direct the clerk of this court to file the reply provisionally received on June 18, 2013, and appellant's response to the motion for an extension of time provisionally received on June 27, 2013.] Nos. 60657/61308.13-21720




07/24/2013MotionFiled Reply in Support of Rosemere Estates Property Owners' Association's Motion to Dismiss the Appeal (Filed in Docket No. 61308).13-21721




07/24/2013MotionFiled Appellants' Response to Respondent's Motion for Leave to File Late Reply in Support of its Motion to Dismiss Appellants' Appeals and Appellants' Renewed Request for Temporary Stay of Proceedings or Limited Remand.13-21723




08/27/2013MotionFiled Response to Order to Show Cause.13-25409




09/03/2013MotionFiled Reply to Response to Order to Show Cause . Nos. 60657/61308.13-25977




12/26/2013Opinion/Non-DispositionalFiled Per Curiam Opinion. "Briefing Reinstated."  Appellants must file and servie their opening brief and appendix within 30 days of the date of this opinion.  No more extensions of time will be granted.   Before Hardesty, Parraguirre and Cherry, JJ.  129 Nev. Adv. Opn. No. 98.  NNP13. Nos. 60657/6130813-39241




01/17/2014Notice/IncomingFiled Second Supplemental Status Report Regarding District Court Proceedings.14-01836




01/24/2014Notice/IncomingFiled Proof of Service (Appellants' Appendix Volumes 1 - 7).14-02604




01/27/2014AppendixFiled Appendix to Opening Brief volumes 1-7. Via FTP.14-02644




01/29/2014BriefReceived Opening Brief. (Opening brief received on January 28, 2014 at 11:59 pm though E-Flex) Nos. 60657/61308.  (RETURNED UNFILED PER ORDER 3/25/2014).


01/30/2014MotionFiled Appellants Motion to Consolidate Appeals and for Related Relief.  Nos. 60657/61308/63942.14-03223




01/31/2014AppendixFiled Appendix Exhibits I, J, K and L in Support of Motion to Consolidate Appeals, Etc. Nos. 60657/61308/63942.14-03368




02/07/2014MotionFiled Respondent's Opposition to Appellants' Motion to Consolidate Appeals and for Related Relief in Nos. 60657/61308/63942.14-04079




02/07/2014MotionFiled Respondent's Opposition to Appellants' Motion to Consolidate Appeals and for Related Relief in Nos. 60657/61308/63942.14-04080




02/19/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Reply to the Opposition to the Motion to Consolidate due: February 24, 2014. Nos. 60657/6130814-05369




02/25/2014MotionFiled Reply in Support of Appellants' Motion to Consolidate Appeals and for Related Relief in Nos. 60657/61308 & 63943.14-06114




03/25/2014Order/ProceduralFiled Order Denying Motion to Consolidate and for Related Relief, Returning Unfiled Opening Brief in Docket Nos. 60657 and 61308, and Reinstating Briefing in Docket No. 63942.  Nos.60657/61308 - Lytles' motion for an extension of time to file the opening brief due and the proposed Opening Brief due:  11 days. No. 63942 - Rosemere Estates' Transcript Request Form and Docket Statement due:  20 days.  Opening Brief due:  60 days.  Nos. 60657/61308/63942.14-09332




04/08/2014MotionFiled Motion for Extension of Time to File Opening Brief. Nos. 60657/61308.14-11099




04/08/2014BriefReceived Appellant's Opening Brief (via E-Flex). Nos. 60657/61308. (FILED PER ORDER OF 6/13/14).


04/11/2014Notice/IncomingFiled Notice of Pending NRCP Rule 60(b) Motion for Relief From Judgment.  Nos. 60657/61308.14-11706




04/21/2014MotionFiled Motion for Extension of Time to File Opposition to Motion for Extension of Time to File Opening Brief.  Nos. 60657/61308.14-12783




04/23/2014MotionReceived Opposition to Motion for Extension of Time to File Opening Brief received via E-Flex.  (FILED PER ORDER 5/27/14).


04/25/2014Notice/IncomingFiled Notice of Pending Opposition to NRCP Rule 60(b) Motion for Relief from Judgment.14-13442




04/29/2014Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's opposition to respondent's motion for an extension of time filed on April 21, 2014, due:  May 7, 2014.  Nos. 60657/61308.14-13852




05/27/2014Order/ProceduralFiled Order Granting Respondent's Motion to Extend Time.  The clerk of this court shall file the opposition received on April 23, 2014.  We defer ruling on appellant's motion to extend the time to file the opening brief, pending receipt and consideration of any reply to respondent's opposition.  Nos. 60657/61308.14-17096




05/27/2014MotionFiled Opposition to Motion for Extension of Time to File Opening Brief.  Nos. 60657/61308.14-17097




06/13/2014Order/ProceduralFiled Order Granting Motion to Extend Time. The clerk of this court shall file the opening brief, provisionally received in this court on April 8, 2014. Fn1[No action was requested in either appellants' April 11, 2014, notice of pending NRCP 60(b) motion for relief or their April 25, 2014, notice of pending opposition to NRCP 60(b) motion for relief, and thus, no action will be taken on those notices.] Nos. 60657/61308.14-19554




06/13/2014BriefFiled Appellants' Opening Brief (Dockets 60657 / 61308).14-19563




07/07/2014MotionFiled Stipulation for Extension of Time to File Answering Brief (First Request)14-21895




07/07/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief Due Date August, 13, 2014.14-21998




08/13/2014MotionFiled Stipulation for Extension of Time to File Answering Brief (Second Request) Nos. 60657/61308.14-26514




08/20/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent shall have until September 12, 2014, to file and serve the answering brief. Nos. 60657/61308.14-27403




09/11/2014MotionFiled Stipulation for Extension of Time to File Answering Brief (Third Request). NOs. 60657/6130814-30154




09/24/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondents shall have until October 3, 2014, to file and serve the answering brief. Nos. 60657/61308.14-31732




10/06/2014BriefFiled Respondent's Answering Brief.14-33054




10/06/2014AppendixFiled Respondent's Appendix, Vol. 1.14-33055




10/09/2014MotionFiled Renewed Motion to Consolidate Appeals and For Related Relief (Dockets 60657/61308; Dockets 63942/65294/65721; Docket 66558).Y14-33614




10/24/2014MotionFiled Motion for Extension of Time to File Opposition to Motion to Consolidate Appeals and for Related Relief (First Request).Y14-35539




10/29/2014MotionReceived Opposition to Appellant's Motion to Consolidate Appeals and for Related Relief.  Nos. 60657/61308.Y


11/05/2014MotionFiled Motion for Extension of Time to File Reply Brief (First Request). Nos. 60657/61308.Y14-36588